Citation Nr: 1819188	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-29 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an upper respiratory disability, to include chronic sinusitis.

2. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 17, 2015.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to October 2009.  The Veteran served in the Gulf War Era and was stationed in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

In June 2016 the RO granted TDIU effective July 17, 2015.  Because TDIU was not granted for the entire appeal period and the Veteran did not express satisfaction with the grant of that benefit (in fact at his hearing expressing a desire for an earlier effective date), the appeal of that issue continues, recharacterized as entitlement to TDIU prior to July 17, 2015. 

The issue(s) of service connection for a gastrointestinal disability and entitlement to TDIU prior to July 17, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An upper respiratory disability present during the claim period, including chronic sinusitis, did not develop in service and is not otherwise causally related to service.  

2. The Veteran did not serve in Southwest Asia.	


CONCLUSION OF LAW

The criteria for service connection for an under respiratory disability to include chronic sinusitis have not been met.  38 U.S.C. § 1101, 1110, 1117, 1154, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.317 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained .  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection for Upper Respiratory 
Disability To Include Chronic Sinusitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Specific presumptive service connection is available to Veterans who served during the Persian Gulf War and exhibit objective indications of a qualifying chronic disability that manifested during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 U.S.C. § 1154 (2012); 38 C.F.R. § 3.317(a)(1) (2017).  For the purposes of presumptive service connection based upon the Persian Gulf War, Southwest Asia refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 U.S.C. §§ 1117, 1118 (2012); 38 C.F.R. § 3.317(e) (2017).  Although the Veteran served during the Gulf War Era, he served in Afghanistan, which is not considered a part of Southwest Asia for the purposes of presumptive service connection due to service in the Persian Gulf.  Id.  Therefore, the Veteran does not qualify for service connection on such bases.  Id.

The record reflects that the Veteran received a Combat Action Badge and that he had service in Afghanistan between January 2008 and April 2009.  Hence, lay evidence may be sufficient to support in-service incurrence of an injury or disease reported to have occurred during circumstances of combat.  38 U.S.C. § 1154(b) (2012).  However, this does not alter the further requirements of also showing a current disability and medical nexus to service in order to establish service connection.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he began having sinusitis or a sinus disorder during his deployment in Afghanistan, and that this condition has persisted and has grown worse up to the present, with recurrent sinus infections.  

The Veteran's service treatment records reflect treatment in November 2006 for an upper respiratory condition, with the Veteran reporting a history of sore throat, cough, and coughing up sputum.  He denied a history of sinus pain, headache, earache, yellow nasal discharge, or blocked nasal passage.  The Veteran reported a history of exposure to secondhand cigarette smoke at home, and exposure to mold in the workplace.  He was also noted to have a one pack-per-day smoking habit.  The Veteran did not report any relevant history of medical treatment or hospitalization.  He denied exposure to fumes or respiratory irritants.  Objectively, nasal mucosa were swollen and edematous, there was an intranasal polyp, and sinuses were tender.  The balance of the upper respiratory examination was unremarkable.  An upper respiratory infection was assessed.  

General medical evaluations in December 2007 and January 2008, as part of physical evaluations associated with the Veteran's knee issues, reflected no upper respiratory condition.  A chronic or recurrent an upper respiratory condition is also not reflected in service treatment records, and none is reflected upon service separation.  

A July 2009 private treatment record reflects care for a cough of two weeks' duration as well as nasal congestion of two days' duration.  The examining physician assessed acute sinusitis as well as cough.  

A September 2010 private treatment record reflects care for sinus pressure of two days' duration.  Endorsed symptoms included cold symptoms and nasal congestion.  The Veteran also had yellow nasal drainage and a sore throat.  Objectively, the maxillary sinuses were tender bilaterally.  The examiner assessed sinusitis and allergic rhinitis.  

A March 2011 private treatment for congestion and sore throat noted the Veteran's report of progressive worsening over two days.  Findings supported an assessment of acute sinusitis.  

Upon VA examination in August 2012 the examiner noted a medical history of sinusitis/rhinitis.  However, the examiner found "absolutely no clinical evidence in this Veteran of any chronic disability pattern secondary to exposure to environmental hazard in Southwest Asia during 2008-09."  The examiner added, "All of his described medical problems have a clear cut etiology and diagnosis."  However, the examiner noted the Veteran's report of chronic sinusitis with a diagnosis of sinusitis in 2008.  The Veteran added that he had recurring sinus infections several times per year requiring antibiotics each time.  

However, while the examiner noted the Veteran's three private treatments for sinusitis between 2009 and 2011, he concluded that this was not an excessive amount, and noted that service treatment records included no findings of sinusitis.  The examiner added that local sinus tenderness and dull tympanic membranes were "suggestive of middle ear fluid perhaps secondary to allergies."  The examiner concluded that there was "no clinical documentation of recurrent URIs/sinusitis."  Additionally observing that an August 2012 sinus CT was normal, the examiner concluded, in effect, that the weight of the evidence was against an upper respiratory infection or sinus condition being related to service.  

Upon VA examination in December 2017, the Veteran's self-reported history was noted of chronic, recurrent sinus infections five to six times per year after his Afghanistan deployment in 2008-2009.  However, the Veteran was noted to have rarely received antibiotics for these infections, though he did describe frequent nasal congestion and allergic rhinitis.  The Veteran reported having six non-incapacitating episodes of sinusitis in the past year.  Objectively, the Veteran's bilateral ethmoid and maxillary sinus areas were tender, his nostrils exhibited hyperemia and turbinate enlargement, and the tympanic membranes were dull bilaterally.  A sinus CT revealed mucosal retention cysts in the bilateral maxillary and right sphenoid sinuses as well as mild mucosal thickening in the bilateral maxillary, ethmoid, and sphenoid sinuses.  Bilateral concha bullosa were also present.  

The December 2017 examiner concluded that it was not at least as likely as not that the Veteran's URI or chronic sinusitis was incurred in service or caused by exposure to burn pits and/or dust storms in Afghanistan while deployed there.  To support the opinion, the examiner noted that clinical studies had not shown exposure to airborne particulates while stationed in Afghanistan or Iraq to have caused excess respiratory disease among deployed troops.  The examiner additionally noted that the sinus CT showed mild chronic sinusitis, whereas the CT from 2012 showed only minimal sinusitis.  Further, the examiner observed that while there was a record of intermittent URIs, the Veteran was a smoker.  The examiner thus supported his opinion by relevant evidence within the record and medical knowledge which together did not support a likelihood of onset of an upper respiratory disability or chronic sinusitis in service or a causal link to service.  

The Board has thoroughly reviewed the record and notes that the Veteran's contentions of frequency and severity of symptoms in service and continuing from service are not supported by service or post-service records, with chronic or significantly recurrent sinusitis not shown until years after to service.  

While the Veteran believes that his current sinusitis is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of an upper respiratory disability or sinusitis are matters not capable of lay observation, and require medical expertise to determine.  A common viral infection may not be differentiated by the layperson from a recurrence of chronic disability.  Accordingly, his opinion as to the diagnosis or etiology of his upper respiratory disability or sinusitis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current upper respiratory disability or sinusitis is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Because the Veteran's exposure the circumstances of combat are supported by the receipt of a Combat Action Badge (CIB), the Board must concede the Veteran's exposure to circumstances including dust storms and airborne pollutants in the course of combat in Afghanistan and his reported acute symptoms as a result of such exposures.  38 U.S.C. § 1154(b).  However, this does not ultimately support an ongoing or persistent upper respiratory disability or sinusitis in service or following service.  Rather, because the balance of service treatment records following his deployment and post-service records do not support his statements of an ongoing, frequent, significant sinus condition beginning during deployment, the Veteran's statements are effectively contradicted by the record, and he has thus not presented satisfactorily credible lay evidence of an upper respiratory disability or sinus condition beginning from his period of deployment in Afghanistan or otherwise continuing from service.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Hence, the Board does not find credible support for service incurrence of a current upper respiratory disability or sinus condition.  Dalton v. Nicholson, 21 Vet. App. 23.

The August 2012 and December 2017 examiners were quite consistent in concluding that the record from service and following service did not support a current URI or chronic sinusitis having onset in service or being related to environmental factors during his deployment in Afghanistan.  The Board's review of the Veteran's documented complaints, findings, and treatments in service and following service lead the Board to conclude that a chronic or recurrent URI or sinusitis from service is not supported by the weight of the evidence.  Rather, ultimately, the Board finds that the weight of the evidence supports the findings of the VA examiners that the Veteran only had limited, isolated upper respiratory or sinus symptoms in service and immediately following service, and that these episodes do not ultimately support incurrence in service of a chronic URI or sinus condition.  Accordingly, absent competent evidence of a nexus to service, the preponderance of the evidence is against the claim for service connection for an upper respiratory disability to include chronic sinusitis, and the claim must be denied.  38 C.F.R. § 3.303.  


ORDER

Service connection for a respiratory disability to include chronic sinusitis is denied. 


REMAND

Service Connection for Gastrointestinal Disability to Include GERD

The Veteran was afforded VA examinations for GERD in August 2012 and December 2017.  Both examiners provided opinions against a causal link between service (including environmental exposures in service) and current GERD.  However, at the December 2017 examination it was noted that an esophagogastroduodenoscopy (EGD) was pending.  A test for H. Pylori infection had also been ordered.  The December 2017 examiner did not provide an addendum based on findings of these tests.  A February 2018 VA treatment record reflects that the Veteran tested positive for H. Pylori infection and would undergo antibiotic treatment.  

An addendum is warranted to the December 2017 examination, to include any change in the opinion provided based on results of the test for H. Pylori and the EGD, and outcome of treatment for H. Pylori infection.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

TDIU

The claim for an earlier effective date for TDIU entitlement is intertwined with the claim for service connection for GERD, and hence the TDIU claim should also be remanded.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  Additionally regarding the TDIU earlier effective date claim, the record does not inform of any efforts to secure gainful employment following service, including whether vocational rehabilitation services or VA education benefits were used for such purposes.  Given the Veteran's comparatively young age and the absence of apparent severe disability other than migraine headaches, such questions are particularly pertinent to the TDIU claim.  Hence the Veteran should be asked specifically regarding employment efforts and any use of vocational rehabilitation service or education benefits following service.  Any such pertinent records should be requested.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide a statement detailing the following: all efforts he undertook following service to obtain employment, the outcome of these efforts, any employment attempted and the outcome of such employment, any vocational rehabilitation attempted, and any education attempted including any use of VA education benefits.  If none of this was attempted following service, the Veteran should be asked why this was the case.  The AOJ should then make appropriate efforts to obtain records detailing any such employment, vocational rehabilitation, or education undertaken.  Any indicated vocational rehabilitation or education records should be sought.  These queries and all records and responses received must be documented in the record.  

2. Contact the Veteran and afford him the opportunity to identify any relevant treatment records by name, address, and dates of treatment.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all records of treatment or examination from all the sources listed by the Veteran (VA and private facilities) which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If any records cannot be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an addendum opinion from the VA examiner who conducted the December 2017 examination addressing claimed GERD.  The examiner should review results of recently obtained test for H. Pylori infection, findings of any recent esophagogastroduodenoscopy (EGD), and outcomes of recent treatment to include antibiotic treatment for H. Pylori infection.  The examiner must then provide an addendum opinion whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder, to include GERD, developed during the Veteran's period of active service or is otherwise causally related to service, including causally related to reported exposure to burn pits and sandstorms or dust storms.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or insufficient expertise (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. If the requested addendum opinion cannot be obtained from the December 2017 examination, undertake additional development to substantially comply with this remand, which development may include an addendum opinion from a different medical professional, or a new examination.  

5. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


